
	
		I
		112th CONGRESS
		2d Session
		H. R. 3880
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2012
			Ms. Ros-Lehtinen (for
			 herself, Mr. Royce, and
			 Mr. Chabot) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require the imposition of sanctions on foreign
		  financial institutions that are members of an entity that provides services
		  relating to secure communications, electronic funds transfers, or cable
		  transfers to the Central Bank of Iran or sanctioned financial
		  institutions.
	
	
		1.Imposition of sanctions on
			 foreign financial institutions that are members of entities that provide
			 certain services to the Central Bank of Iran or sanctioned financial
			 institutions
			(a)In
			 generalSection 104(c) of the
			 Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22
			 U.S.C. 8513(c)) is amended—
				(1)in paragraph
			 (2)—
					(A)in subparagraph
			 (D), by striking ; or and inserting a semicolon;
					(B)in subparagraph
			 (E)(ii)(II), by striking the period and inserting ; or;
			 and
					(C)by adding at the
			 end the following:
						
							(F)except as provided
				in paragraph (4), employs a member of the board of directors of an entity
				that—
								(i)provides services
				relating to secure communications, electronic funds transfers, or cable
				transfers; and
								(ii)provides such
				services to, or enables or facilitates access to such services for, the Central
				Bank of Iran or a financial institution described in subparagraph
				(E)(ii).
								;
				and
					(2)by adding at the
			 end the following:
					
						(4)Exceptions
				relating to provision of secure communications, electronic funds transfers, or
				cable transfersThe Secretary of the Treasury may not prohibit,
				or impose strict conditions on, the opening or maintaining in the United States
				of a correspondent account or a payable-through account by a foreign financial
				institution for employing a member of the board of directors of an entity that
				provides services described in paragraph (3)(F) to, or enables or facilitates
				access to such services for, the Central Bank of Iran or a financial
				institution described in paragraph (3)(E)(ii) if such services relate to
				transactions for the purchase of petroleum or petroleum products from Iran that
				occur before the date on which sanctions apply with respect to financial
				transactions for the purchase of petroleum or petroleum products under section
				1245(d)(4)(C) of the National Defense Authorization Act for Fiscal Year 2012
				(Public Law
				112–81).
						.
				(b)RegulationsNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 of the Treasury shall revise the regulations prescribed under section 104(c) of
			 the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010
			 (22 U.S.C. 8513(c)) to carry out the amendments made by subsection (a).
			
